DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-21 were cancelled, Claims 22-41 are new as filed on October 21, 2019, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 22, 28 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7 and 15 of copending Application 
multiple disparate utility data inputs, each specific to sense consumption of a particular commodity type; 
a local, on-site collected utility use information storage responsive to each of said multiple disparate utility data inputs;
a collected composite utility data information time correlator that correlates information from at least one of said multiple disparate utility data inputs to at least one of the other of said multiple disparate utility data inputs;
a collected composite utility data information data-frequency correlator having a new frequency-approximate data generation capability specifically configured to act automatically through processor programming that is configured to act in a way that generates missing utility sensor data for consumption of a particular commodity type to create a new data frequency that makes sensor data correspond even if data intervals are different, and that is not provided by at least one of said multiple disparate utility data inputs, and that is specifically configured in a way that accomplishes data-frequency correlation among the different sensors by generating approximate data for consumption of a particular commodity type in a way that accounts for differing sensor collection intervals so periods in between such data points are similar even among multiple disparate utility sensor data inputs having otherwise different utility data collection intervals, and wherein said collected composite
a data approximation utility estimated cost generator responsive to said collected composite utility data information data-frequency correlator;
a superset format transformer that is specifically configured to act automatically through processor programming configured to act in a way that creates a standard formatted composite utility data in an output that includes consumption information, consumption units, and time of measurement information, and wherein said superset format transformer is responsive to said local, on-site collected utility use information storage, and wherein said superset format transformer that is specifically configured to act automatically through processor programming is also specifically configured to act in a way that provides said output in a format selected from a group consisting of: a comma separated value format, a tab-delimited format, an MS-XLS binary file format, an MS-XLSX binary file format, a delimiter separated format, a tab separated value format, and an open standard file data format, and wherein said superset format transformer is configured to act automatically through processor programming to automatically normalize said standard formatted composite utility data;
a composite utility cost indication storage responsive to said superset format transformer;
an automatic utility rate information locator;
a multiple access capability, disparate utility rate information acquisition capability
a disparate utility rate information data storage responsive to said multiple access capability, disparate utility rate information  acquisition capability;
a user settable, data 
real-time current rate of composite utility estimated economic spend generator that provides current composite utility economic spend information across all of said multiple disparate utility data inputs and said at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data that is redundant as to said utility-provided sensor and that provides direct information on consumption of at least one particular commodity type as part of a local device for at least one utility data input, and in a way that generates a range totaled composite economic spend indication totaled across similar ranges for each of said multiple disparate utility data inputs and said at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data that is redundant as to said utility-provided sensor and that provides direct information on consumption of at least one particular commodity type as part of a local device for at least one utility data input, and that provides said real-time current rate of composite utility estimated economic spend in response to said local, on-site collected utility use information storage and said disparate utility rate that is redundant as to said utility-provided sensor and that provides direct information on consumption of at least one particular commodity type as part of a local device for at least one utility data input; 
a visual composite utility cost display responsive to said composite utility cost indications storage; and
an historical composite utility cost comparator responsive to said composite utility cost indication storage;
wherein said multiple disparate utility data inputs are selected from a group consisting of:
a utility electrical voltage information input;
a utility electrical current information input;
a utility water flow information input;
a utility gas flow information input; and
any combination of the above, all without limiting other aspects,
and wherein each of said multiple disparate utility data inputs are provided to a unitary collection device.
Claims 23, 29 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7 and 15 of copending Application that is redundant as to said utility-provided sensor and that provides direct information on consumption of at least one particular commodity type as part of a local device for at least one utility data input, and in a way that generates a range totaled composite economic spend indication totaled across similar ranges for each of said multiple disparate utility data inputs and said at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data that is redundant as to said utility-provided sensor and that provides direct information on consumption of at least one particular commodity type as part of a local device for at least one utility data input, and that provides said real-time current rate of composite utility estimated economic spend in response to said local, on-site collected utility use information storage and said disparate utility rate information data storage and that is responsive to said user settable, data that is redundant as to said utility-provided sensor and that provides direct information on consumption of at least one particular commodity type as part of a local device for at least one utility data input;”
Claims 24 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15/748591, as ‘591 claims 2 anticipates 16659312 claims 22, 28 and 34.
Claims 25 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 and 9 of copending Application No. 15/748591, as ‘591 claims 3 anticipates 16659312 claims 25 and 31, as claim 3 of ‘591 states “A system to universally assess composite utility consumption as described in claim 1 and further comprising a discordantly fragmented information data approximation utility estimated cost generator selected from a group consisting of:
data trend approximation utility estimated cost generator; 
historical information approximation utility estimated cost generator;
any combination of the above, all without limiting other aspects,
and further comprising an estimated data indication display responsive to said discordantly fragmented information data approximation utility estimated cost generator”.
Claims 26, 32 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/748591, as ‘591 claims 5 anticipates 16659312 claims 22, 28 and 34.
Claims 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 15/748591, as ‘591 claims 6 anticipates 16659312 claims 27.
Claims 30, 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/748591, as ‘591 claims 1 anticipates 16659312 claims 30, 37-38 as claim 1 of ‘591 states “-	a collected composite utility data information correlator responsive to each at least one of said multiple disparate utility sensor data inputs and having a new frequency approximate data generation capability specifically configured to act automatically through processor programming that is configured to act in a way that generates missing utility sensor data that is not provided by at least one of said multiple disparate utility data inputs, each specific to sense consumption of a particular commodity type to create a new data frequency that makes sensor data correspond even if data intervals are different, and that is specifically configured in a way that accomplishes data-frequency correlation among the different sensors by generating approximate data for consumption of a particular commodity type in a way that accounts for differing sensor collection intervals so periods in between such data points are similar even among multiple disparate utility sensor data inputs having otherwise different utility data collection intervals”.
Claims 39 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 15/748591, as ‘591 claims 17 anticipates 16659312 claims 39, as claim 17 of ‘591 states “further comprising the step of tagging by said user notification computer a generated data indication for user awareness when said step of automatically generating approximate data to achieve a common data ranges of information said desired data frequency for at least one of said multiple disparate utility data inputs has occurred”.
Claims 40 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 15/748591, as ‘591 claims 19 anticipates 16659312 claim 40, as claim 19 of ‘591 states “further comprising the steps of: determining by a signal processing computer likely changes in installed equipment; and automatically querying a user by said user notification computer as a result of said step of determining likely changes in installed equipment”.
Claims 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 15/748591, as ‘591 claims 20 anticipates 16659312 claim 41, as claim 20 of ‘591 states “further comprising the step of automatically self-checking by said cross check computer a composite cost indication against an external calculation of cost for a similar period by retroactively comparing a composite cost indication against a utility provider bill.”
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for assessing utility consumption.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “provides direct information on consumption of at least one particular consumption type; specific to sense consumption of a particular commodity type; provides utility-provider- independent sensed utility data that is redundant and that provides information on consumption of said at least one particular commodity type; cross check, provides utility-provider-independent sensed utility data that is redundant; and an automatic cross check alert that alerts a user if desired in response to said cross check that provides utility-provider-independent sensed utility data that is redundant, and that acts to inform a user if existing information does not match said information” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (utility-provided sensor, utility data input, utility-provider independent redundant sensor, utility data input consumption sensor of independent claims 22, 28 and 34, and computer of 

Step 2A - Prong 2: Claims 22-41 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (utility-provided sensor, utility data input, utility-provider independent redundant sensor, utility data input consumption sensor, computer).  The utility-provided sensor, utility data input, utility-provider independent redundant sensor, utility data input consumption sensor and computer in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea 

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 23-27, 29-33 and 35-41 are also directed to same grouping of methods of organizing human activity.  The additional elements of the sensors (missing utility sensor, sensor data) recited in claims 30 and 37-38; utility data input recited in claims 29-30, 35 and 38; processor recited in claims 30 and 38; economic spend generator recited in claims 23, 29 and 31; estimated cost generator recited in claim 25; equipment monitor recited in claims 32-33; and computer recited in claims 35-39, amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

		
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 22, 28 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobraei et al et al (US Patent Application Publication No. 20110202293 - hereinafter Kobraei) in view of Al-Harbi et al (US Patent Application Publication No. 20090307116 - hereinafter Al-Harbi) in view of Cha et al (US Patent Application Publication No. 20180299417 - hereinafter Cha).
Re. claim 22, Kobraei teaches:
A system to assess utility consumption comprising: 
at least one utility data input, specific to sense consumption of a particular commodity type; [Kobraei; ¶87 shows smart meter 102 acquiring data for consumption of appliances within the structure such as “HEG 102 also has the capability of operating 
at least one utility-provider independent redundant sensor that provides utility-provider- independent sensed utility data that is redundant as to said utility-provided sensor and that provides information on consumption of said at least one particular commodity type; [Kobraei; Fig. 1, ¶86-¶87 shows several sensors that are connected to the smart electric meter, two redundant sensors which both use electricity shown in Fig. 1 are 114e and 114f for fridge and dishwasher respectively, the sensors measures consumption from the respective appliances such as 114e and 114f then reports the measurements to Smart Meter 102].
Kobraei doesn’t each, Al-Harbi teaches:
at least one utility-provided sensor that provides direct information on consumption of at least one particular consumption type; [Al-Harbi; ¶15 shows water meter that provides information in regards to water consumed during periods of peak usage].
Al-Harbi in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it “comprises a interactive flow of information between a supplier and a plurality of customers to optimize the efficient use of water”, [Al-Harbi; ¶7].
Kobraei doesn’t teach, Cha teaches:
a utility data input consumption sensor cross check responsive to said at least one utility- provider independent redundant sensor that provides utility-provider-independent sensed utility data that is redundant as to said utility-provided sensor; and [Cha; ¶114, ¶142-¶143 shows comparison of the two gas sensors to detect if there’s an issue].
an automatic cross check alert that alerts a user if desired in response to said utility data input consumption sensor cross check responsive to said at least one utility-provider independent redundant sensor that provides utility-provider-independent sensed utility data that is redundant as to said utility-provided sensor, and that acts to inform a user if existing utility-provided sensor information does not match said utility-provided independent redundant sensor information.  [Cha; ¶114, ¶142-¶143 as there is comparison of measurements from the two gas sensors, a notification is generated to the user interface as shown from Figs. 9-11, specifically in Fig. 11 and ¶144-¶145 when it states “a user interface for notifying a malfunction of a gas sensor”].
Cha in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Re. claim 28,
System of claim 28 substantially mirrors the system of claim 22.

Re. claim 34,
Method of claim 34 substantially mirrors the system of claim 22.

	
Claims 23, 29-30, 35 and 37-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobraei in view of Al-Harbi in view of Cha in view of Markey et al (US Patent Application Publication No. 20160275629 - hereinafter Markey).
Re. claim 23, Kobraei in view of Al-Harbi in view of Cha teaches system to assess utility consumption as described in claim 22.
Kobraei doesn’t teach, Markey teaches:
further comprising a real-time current rate of composite utility estimated economic spend generator that provides current composite utility economic spend information for said at least one particular commodity type.  [Markey; ¶51 shows a calculation to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Markey in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 29, Kobraei in view of Al-Harbi in view of Cha teaches system to assess utility consumption as described in claim 28.
Kobraei doesn’t teach, Markey teaches:
further comprising a real-time composite utility estimated economic spend generator that provides current composite utility economic spend information for at least one utility data input, to sense consumption of a particular commodity type.  [Markey; ¶51 shows a calculation to determine costs for water and it uses real-time current rate as it states “unit cost for water production for each water treatment works (WTW) may be calculated by using the following formula (1): Unit cost=Sum Product(WTW flow,Real Time unit cost)/Total WTW Production per day”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Markey in the system of Kobraei, since the 

Re. claim 30, Kobraei in view of Al-Harbi in view of Cha in view of Markey teaches system to assess utility consumption as described in claim 29.
Kobraei doesn’t teach, Markey teaches:
wherein said at least one utility data input, to sense consumption of a particular commodity type comprises multiple disparate utility data inputs, each specific to sense consumption of a particular commodity type, and further comprising a collected composite utility data information correlator responsive to at least one of said multiple disparate utility data inputs, and having a new frequency approximate data generation capability specifically configured to act automatically through processor programming that is configured to act in a way that generates missing utility sensor data that is not provided by at least one of said multiple disparate utility data inputs, each specific to sense consumption of a particular commodity type, to create a new data frequency that makes data correspond even if data intervals are different.  [Markey; ¶65 use the system to date to fix the invalid or missing data record for water consumption, such as “certain invalid data may be fixable. For example, if the validity period for a sensor data record for the water amount of a pumping station is missing, the system date may be used as the validity period to fix the invalid data record”].
Markey in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 35, Kobraei in view of Al-Harbi in view of Cha teaches method of assessing utility consumption as described in claim 34.
Kobraei doesn’t teach, Markey teaches:
further comprising the step of automatically generating by a composite utility information computer, real- time composite utility cost indications in response to said step of obtaining at least one utility data input, relative to consumption of a particular commodity type.  [Markey; ¶51 shows a calculation to determine costs for water and it uses real-time current rate as it states “unit cost for water production for each water treatment works (WTW) may be calculated by using the following formula (1): Unit cost=Sum Product(WTW flow,Real Time unit cost)/Total WTW Production per day”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Markey in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 37, Kobraei in view of Al-Harbi in view of Cha teaches method of assessing utility consumption as described in claim 34.
Kobraei doesn’t teach, Markey teaches:
further comprising the step of automatically generating by a missing data computer, missing utility data relative to consumption of at least one particular commodity type by a new frequency approximate 6data generation capability to create a new data frequency that makes sensor data correspond even if data intervals are different.  [Markey; ¶65 use the system to date to fix the invalid or missing data record for water consumption, such as “certain invalid data may be fixable. For example, if the validity period for a sensor data record for the water amount of a pumping station is missing, the system date may be used as the validity period to fix the invalid data record”. Further ¶66 explains how the correlation of sensors generates approximate data for consumption as “replacement of invalid values in the data records with valid values by using a mapping table may be called intelligent substitute. The mapping table may be used for fixing the invalid data records. Valid values may be provided in the mapping table for invalid values received in the data records. Valid values in the mapping table may be used to replace the invalid values. For example, when a data record for the daily water amount received for a pumping station exceeds a certain threshold, the mapping table may provide a suggest daily water amount for the pumping station”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Markey in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each 

Re. claim 38, Kobraei in view of Al-Harbi in view of Cha in view of Markey teaches method of assessing utility consumption as described in claim 37.
Kobraei doesn’t teach, Markey teaches:
wherein said step of obtaining at least one utility data input, relative to consumption of a particular commodity type comprises the step of obtaining multiple utility data inputs, to sense consumption of multiple commodity types, and further comprising the step of automatically data-frequency correlating by a correlation computer the information from each of said multiple utility data inputs to achieve data frequency-correlated composite utility data information through processor programming with said step of automatically generating missing utility data relative to consumption of at least one particular commodity type to create a new data frequency that makes sensor data correspond even if data intervals are different.  [Markey; ¶65 use the system to date to fix the invalid or missing data record for water consumption, such as “certain invalid data may be fixable. For example, if the validity period for a sensor data record for the water amount of a pumping station is missing, the system date may be used as the validity period to fix the invalid data record”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Markey in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each .
	
Claims 24-25, 31, 36 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobraei in view of Al-Harbi in view of Cha in view of Markey in view of Stein et al (US Patent Application Publication No. 20140058572 - hereinafter Stein).
Re. claim 24, Kobraei in view of Al-Harbi in view of Cha in view of Markey teaches system to assess utility consumption as described in claim 23.
Kobraei doesn’t teach, Stein teaches:
further comprising:  
3- an abnormal cost occurrence identifier; and an abnormal cost occurrence user notification display responsive to said abnormal cost occurrence identifier.  [Stein; ¶257 mentions “Fault conditions identified using mathematical classification functions with poor misclassification metrics, high business costs for false positive alerts, or other factors as codified in the rule-based process may be held for review by a human operator”, which can be understood that the fault conditions are the abnormal events that reflect a change in cost as it is further analyzed to determine the root cause of the fault condition].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Stein in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each 

Re. claim 25, Kobraei in view of Al-Harbi in view of Cha in view of Markey teaches system to assess utility consumption as described in claim 23.
Kobraei doesn’t teach, Stein teaches:
further comprising: 
- a discordantly fragmented information data approximation utility estimated cost generator; and [Stein; ¶257 mentions “Fault conditions identified using mathematical classification functions with poor misclassification metrics, high business costs for false positive alerts, or other factors as codified in the rule-based process may be held for review by a human operator”, which can be understood that the fault conditions are the abnormal events that reflect a change in cost as it is further analyzed to determine the root cause of the fault condition].
- an estimated data indication display responsive to said discordantly fragmented information data approximation utility estimated cost generator.  [Stein; ¶257-¶258 shows the estimated data for the fault conditions are sent to the human operator].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Stein in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one 

Re. claim 31, Kobraei in view of Al-Harbi in view of Cha in view of Markey teaches system to assess utility consumption as described in claim 29.
Kobraei doesn’t teach, Stein teaches:
wherein said composite utility estimated economic spend generator comprises a discordantly fragmented information data approximation utility estimated economic spend generator.  [Stein; ¶257 mentions “Fault conditions identified using mathematical classification functions with poor misclassification metrics, high business costs for false positive alerts, or other factors as codified in the rule-based process may be held for review by a human operator”, which can be understood that the fault conditions are the abnormal events that reflect a change in cost as it is further analyzed to determine the root cause of the fault condition].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Stein in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “identify operational improvements and energy efficiency gains; and identify energy efficiency opportunities,” [Stein; ¶218].

Re. claim 36, Kobraei in view of Al-Harbi in view of Cha in view of Markey teaches method of assessing utility consumption as described in claim 35.
Kobraei doesn’t teach, Stein teaches:
further comprising the steps of: 
- identifying by a computer a potentially abnormal cost occurrence; and - advising said user by a computer of the existence of said abnormal cost occurrence.  [Stein; ¶257 mentions “Fault conditions identified using mathematical classification functions with poor misclassification metrics, high business costs for false positive alerts, or other factors as codified in the rule-based process may be held for review by a human operator”, which can be understood that the fault conditions are the abnormal events that reflect a change in cost as it is further analyzed to determine the root cause of the fault condition].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Stein in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “identify operational improvements and energy efficiency gains; and identify energy efficiency opportunities,” [Stein; ¶218].

Re. claim 39, Kobraei in view of Al-Harbi in view of Cha in view of Markey teaches method of assessing utility consumption as described in claim 37.
Kobraei doesn’t teach, Stein teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Stein in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “identify operational improvements and energy efficiency gains; and identify energy efficiency opportunities,” [Stein; ¶218].

Claims 26-27, 32-33 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobraei in view of Al-Harbi in view of Cha in view of Stein.
Re. claim 26, Kobraei in view of Al-Harbi in view of Cha teaches system to assess utility consumption as described in claim 22.
Kobraei doesn’t teach, Stein teaches:
further comprising: 

- an automatic user equipment change query responsive to said collected composite utility data information equipment monitor.  [Stein; ¶253 shows the human interaction for generating alerts for fault detection].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Stein in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “identify operational improvements and energy efficiency gains; and identify energy efficiency opportunities,” [Stein; ¶218].

Re. claim 27, Kobraei in view of Al-Harbi in view of Cha teaches system to assess utility consumption as described in claim 22.
Kobraei doesn’t teach, Stein teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Stein in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “identify operational improvements and energy efficiency gains; and identify energy efficiency opportunities,” [Stein; ¶218].

Re. claim 32, Kobraei in view of Al-Harbi in view of Cha teaches system to assess utility consumption as described in claim 28.
Kobraei doesn’t teach, Stein teaches:
further comprising a collected composite utility data information equipment monitor for at least one specific item of equipment.  [Stein; ¶6 mentions “the techniques developed can detect trends, changes, and outliers that may indicate fault conditions or opportunities for operational improvements”. Fig. 28 also shows how fault conditions are determined and steps taken to correct the fault. Also, ¶213 mentions “the system can 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Stein in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “identify operational improvements and energy efficiency gains; and identify energy efficiency opportunities,” [Stein; ¶218].

Re. claim 33, Kobraei in view of Al-Harbi in view of Cha in view of Markey teaches system to assess utility consumption as described in claim 32.
Kobraei doesn’t teach, Stein teaches:
further comprising an automatic user equipment change query responsive to said collected composite utility data information equipment monitor.  [Stein; ¶253 shows the human interaction for generating alerts for fault detection].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Stein in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

Re. claim 40, Kobraei in view of Al-Harbi in view of Cha teaches method of assessing utility consumption as described in claim 34.
Kobraei doesn’t teach, Stein teaches:
further comprising the steps of: 
- determining likely changes in installed equipment; and [Stein; ¶6 mentions “the techniques developed can detect trends, changes, and outliers that may indicate fault conditions or opportunities for operational improvements”. Fig. 28 also shows how fault conditions are determined and steps taken to correct the fault. Also, ¶213 mentions “the system can calculate alternative severity metrics or combine severity metrics and display them in calendar-based tools or alternative views to give users different ways to identify faults or trends”. ¶218 shows more of the process in regards to Fault detection].
- automatically querying a user as a result of said step of determining likely changes in installed equipment.  [Stein; ¶253 shows the human interaction for generating alerts for fault detection].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Stein in the system of Kobraei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination .

Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kobraei in view of Al-Harbi in view of Cha in view of Daily et al (US Patent Application Publication No. 20100064001 A1 - hereinafter Daily).
Re. claim 41, Kobraei in view of Al-Harbi in view of Cha teaches method of assessing utility consumption as described in claim 34.
Kobraei doesn’t teach, Daily teaches:
further comprising the step of automatically self-checking a composite cost indication against a different calculation of cost for a similar period by retroactively comparing a composite cost indication against information in a utility provider bill. [Daily; ¶186 and Fig. 14 displays variant data in utility cost as it also highlights what can be done to reduce energy costs, within Fig. 14 there is a chart labeled as “Cost Normalization” which presents a display to the user and it’s based on the varying data displayed to the customer as the data clearly varies from month to month specifically from October to December, and on the side a suggestion is made to the customer for how savings can be done to reduce the variance in energy consumption. As the bill provides the utility consumption for prior billing periods the user has the capability to match up their current consumption with past consumption and also as shown in figure 14 it presents what can be done for cost reductions].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Daily in the system of Kobraei, since the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628